Citation Nr: 0114460	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether the request for a waiver of recovery of overpayment 
of death pension benefits in the calculated amount of $638.00 
was timely filed.

Whether the request for a waiver of recovery of overpayment 
of death pension benefits in the calculated amount of 
$2,515.00 was timely filed.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from July 1954 to July 1974.  He 
died in September 1993.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, and 
the VA Debt Management Center.  

In her June 2000 substantive appeal, the appellant requested 
a Travel Board hearing.  She later withdrew that request in 
an August 2000 communication.  


FINDINGS OF FACT

1.  The evidence of record establishes that the appellant was 
notified by letter dated February 1, 1996 that an overpayment 
of VA death pension benefits had been created in the amount 
of $638.00.  In addition, the appellant was notified by 
letter dated November 9, 1998 that an additional overpayment 
of VA death pension benefits had been created in the amount 
of $2,515.00.  Both notices included information advising the 
appellant of her right to request waiver of recovery of the 
debt within 180 days.

2.  The RO received from the appellant a request for a waiver 
of recovery of the combined overpayment amount in February 
2000.    
3.  The evidence does not show that appellant's receipt of 
the overpayment notices was delayed by reason of VA or postal 
error or other reason beyond her control.  


CONCLUSIONS OF LAW

1.  The appellant's claim for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$638.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b) (2000).

2.  The appellant's claim for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$2,515.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the Debt Management Center and the 
RO have properly notified the appellant and her 
representative of the elements necessary to pursue her claim 
by way of the February 2000 decision and May 2000 statement 
of the case.  In addition, as discussed below, the basis for 
the Board's decision is legal rather than evidentiary.  
Therefore, the Board finds no reasonable basis for requiring 
additional assistance with developing evidence.  Finally, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2000).  

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. Id.

In this case, the evidence of record establishes that the 
appellant was notified by letter dated February 1, 1996, that 
an overpayment of VA death pension benefits had been created 
in the amount of $638.00.  The appellant was later notified 
by letter dated November 9, 1998, that an additional 
overpayment of VA death pension benefits had been created in 
the amount of $2,515.00.  Both notices included information 
advising the appellant of her right to request waiver of 
recovery of the debt within 180 days.  A review of the record 
reveals that, in February 2000, the Debt Management Center 
received a request for waiver of recovery of the overpayment 
from the appellant in statement dated in January 2000. 

Because the notice of overpayment was issued after March 31, 
1983, the appellant had 180 days from the date of that notice 
in which to request a waiver of recovery of the debt.  
Clearly, the appellant's request for a waiver was received 
more than 180 days after the notification of overpayment in 
February 1996 and the notification of overpayment in November 
1998.  

Review of the claims folder reveals a copy of the February 1, 
1996, letter, which was addressed to the appellant's correct 
address of record.  The Board acknowledges that the claims 
folder does not contain a copy of the November 9, 1998, 
notice of overpayment.  However, in May 2000, the RO obtained 
from the Debt Management Center a statement certifying that 
both the February 1996 and November 1998 demand letters, 
including a notice of her rights, were mailed to the 
appellant's address of record at that time and were not 
returned as undeliverable due to an incorrect address.  The 
attached work product supports this statement.

In addition, a separate review of the claims folder by the 
undersigned reveals no indication that either notice was 
returned as undeliverable.  Moreover, there is a presumption 
of regularity that attaches to the administrative or 
governmental procedures of mailing notices.  Jones v. West, 
12 Vet. App. 98, 100 (1998).  Although this presumption may 
be rebutted by clear evidence to the contrary, the appellant 
has not submitted any such evidence.  Similarly, the 
appellant has not alleged or shown some postal error that 
resulted in non-receipt or delayed receipt of the overpayment 
notices.      
In her February 2000 notice of disagreement, the appellant 
asserts that she did not know about the time limit for filing 
a request for a waiver.  She added that she did not 
understand English very well and dit not understand the VA 
letters that were sent.  Review of the February 1996 
overpayment notice reveals plain language stating the 
appellant's right to request a waiver and information to 
contact VA with questions.  In addition, the appellant has 
been represented by a service organization since 1993, when 
she initially filed a claim for VA benefits.  If the 
appellant had questions about her rights with respect to the 
overpayments, she had various resources to consult to resolve 
them.  Her failure to do so does not provide the Board with a 
basis for waiving the requirement for a timely filed request 
for waiver.      

Under these circumstances, the Board finds no reasonable 
basis upon which to conclude that the appellant's request for 
waiver of recovery of the overpayments at issue was timely 
received.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
Accordingly, the Board must deny the appeal.  


ORDER

As a timely request for waiver of recovery of an overpayment 
of death pension benefits in the amount of $638.00 was not 
submitted, the appeal is denied.

As a timely request for waiver of recovery of an overpayment 
of death pension benefits in the amount of $2,515.00 was not 
submitted, the appeal is denied.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals

 

